Case 19-00730-5-JNC       Doc 536 Filed 11/15/19 Entered 11/15/19 15:08:22               Page 1 of
                                           10



                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION


 In the Matter of
                                                Case No. 19-00730-5-JNC
 CAH Acquisition Company #1, LLC
 d/b/a Washington County Hospital               Chapter 11




 BANKRUPTCY ADMINISTRATOR’S OBJECTION TO SECOND APPLICATION BY
  GRANT THORNTON LLP AS FINANCIAL CONSULTANT FOR THE TRUSTEE
 FOR THE ALLOWANCE OF INTERIM COMPENSATION AND REIMBURSEMENT
              OF EXPENSES [JUNE 1, 2019 TO JULY 31, 2019]


         Now comes the Bankruptcy Administrator for the Eastern District of North Carolina and
files this objection to the Second Application by Grant Thornton LLP (“GT”) as Financial
Consultant for the Trustee for the Allowance of Interim Compensation and Reimbursement of
Expenses [June 1, 2019 To July 31, 2019] and in support shows the court the following:

        1. This case was filed as an involuntary chapter 7 on February 19, 2019. The Trustee
filed a motion to employ GT as financial consultant on April 18, 2019 and the court approved the
employment (effective as of February 19, 2019) on May 9, 2019.

        2. The order incorporated the Trustee’s employment motion by reference. The motion
describes the services to be provided by GT in this case. “ Working under the direction of the
Trustee and collaboratively with the Trustee’s counsel and other professionals,” the firm was
employed to provide the services set forth on Exhibit A. These services have been split into two
categories-Financial Consulting and Forensic Technology. GT seeks payment of $78,678.00 in
professional fees and $530.92 in expenses. It has voluntarily reduced its fees by $3,705.00 and
voluntarily reduced its expenses by $68.38.

         3. In reviewing the application, the BA has identified time entries of concern. These
concerns regard $15,951.00 of billed time for working on fee applications and $3,605.00 for
billed time that is either vague, duplicative, or outside the scope of employment. The BA
believes a fifty percent (50%) reduction in time billed for compiling fee applications is
warranted. Therefore, the total reduction by the BA’s calculation should be $15,580.50 instead of
$3,705.00. These time entries are identified on the attached Exhibit B and Exhibit C. The BA
believes that this additional reduction is well founded and would support a fee reduction in this
amount in addition to the voluntary reduction already made by GT.

       Wherefore, based on the forgoing, the BA respectfully objects to the Second Application
by Grant Thornton LLP, requests that the Court hold a hearing on this matter; and, requests
Case 19-00730-5-JNC        Doc 536 Filed 11/15/19 Entered 11/15/19 15:08:22              Page 2 of
                                            10



such other and further relief as the court deems just and proper.


       Respectfully submitted, this 15th day of November 2019.


                                                     Marjorie K. Lynch
                                                     Bankruptcy Administrator


                                                     By: /s/ Kirstin E. Gardner
                                                     Kirstin Gardner
                                                     Staff Attorney
                                                     Bankruptcy Administrator’s Office
                                                     434 Fayetteville Street, Suite 640
                                                     Raleigh, North Carolina 27601
                                                     (919) 334-3889
                                                     kirstin_gardner@nceba.uscourts.gov
                                                     State Bar No. 52144




                              CERTIFICATE OF SERVICE


       I, Kirstin E. Gardner, of 434 Fayetteville Street, Suite 640, Raleigh, North Carolina,
27601, certify:
Case 19-00730-5-JNC       Doc 536 Filed 11/15/19 Entered 11/15/19 15:08:22             Page 3 of
                                           10



       That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of
age.

       That on this day, I served copies of the foregoing document electronically on the
following:

       Thomas W. Waldrep
       Trustee

       Jennifer Lyday
       Waldrep LLP
       Attorney for Trustee

       Rebecca Redwine
       Hendren Redwine and Malone
       Attorney for Trustee

       Robert Vanderbeek
       Managing Director
       Grant Thornton LLP

       I certify under penalty of perjury that the foregoing is true and correct.

       Dated this the 15th day of November 2019.


                                                      By: /s/ Kirstin E. Gardner
                                                      Kirstin Gardner
                                                      Staff Attorney
                                                      Bankruptcy Administrator’s Office
                                                      434 Fayetteville Street, Suite 640
                                                      Raleigh, North Carolina 27601
                                                      (919) 334-3889
                                                      kirstin_gardner@nceba.uscourts.gov
                                                      State Bar No. 52144
 Case 19-00730-5-JNC           Doc 536 Filed 11/15/19 Entered 11/15/19 15:08:22                  Page 4 of
                                                10
EXHIBIT A-SCOPE OF SERVICES FOR GRANT THORNTON




a) Analyze the Debtor’s financial position, business plans, and financial projections prepared by management
including, but not limited to, commenting on assumptions and comparing those assumptions to historical
Debtor and industry trends;

b) Consult with the Trustee on the assessment of a bankruptcy exit strategy;

c) Consult with the Trustee in connection with the development of financial projections;

d) Assist the Trustee with its communications with patients, suppliers, statutory committees, and other parties-
in-interest;

e) Analyze the Debtor’s rolling 13-week cash receipts and disbursements forecast and assess liquidity and DIP
financing needs;

f) Consult with the Trustee regarding their valuation of the Debtor on a going-concern and liquidation basis;

g) Consult with the Trustee, in coordination with legal counsel, in the preparation of a disclosure statement,
plan of reorganization and the underlying business plans from which those documents are developed;

h) Assist the Trustee, in coordination with legal counsel, in evaluating competing disclosure statements, plans
and other strategic proposals made by the Committee of Unsecured Creditors or other interested parties in this
Chapter 11 case;

i) Assist the Trustee in responding to information requests submitted by statutory committees and their legal
and/or financial counsel;

j) Assist the Trustee with its vendor management program;

k) Consult with the Trustee regarding the preparation of required financial statements, schedules of financial
affairs, monthly operating reports, and any other financial disclosures required by the Court;

l) Provide expert advice and testimony regarding financial matters related to, including, among other things,
the feasibility of any proposed plan of reorganization, and the valuation of any securities issued in connection
with any such plan;

m) Analyze the Debtor’s Information Technology (“IT”) infrastructure, storage media, and third-party
systems;

n) Consult with the Trustee on the assessment of Debtor’s IT systems;

o) Consult with the Trustee in connection with the development of data-preservation and data-collection
efforts described in the Statement of Work dated April 4, 2019;

p) Provide digital forensic and related services (including, but not limited to, forensic preservation and
collection of electronic data), to be performed at the direction of the Trustee;

q) Assist the Trustee with its communications with third-party IT providers and other parties-in-interest;
 Case 19-00730-5-JNC          Doc 536 Filed 11/15/19 Entered 11/15/19 15:08:22                 Page 5 of
                                               10
EXHIBIT A-SCOPE OF SERVICES FOR GRANT THORNTON




r) Assist the Trustee in responding to information requests submitted by statutory committees and their legal
and/or financial counsel; and

s) Provide additional services as requested from time to time by the Trustee and agreed to by Grant Thornton.
  Case 19-00730-5-JNC            Doc 536 Filed 11/15/19 Entered 11/15/19 15:08:22                          Page 6 of
                                                  10
Exhibit B

                                    Professional Fees Incurred - Financial Consulting
 Name              Date                                  Narrative                           Hours     Rate    Value
 Wayne, Michael       6/3/2019 Preparation of fee application.                                     0.2 $250.00       $50.00
 Kelly, Holly         6/3/2019 Assist with fee application data gathering, process                 0.1 $310.00       $31.00
                               mapping, and determining initial write-offs.
 Balikian, Casey      6/3/2019 Begin drafting fee application.                                     0.8 $250.00      $200.00
 Kelly, Holly         6/3/2019 Review Waldrep and HRM's fee applications to learn what             0.1 $310.00       $31.00
                               information should be presented in GT's initial fee
                               application and to identify the legal language needed for
                               certain items.
 Balikian, Casey      6/4/2019 Continue creating fee application.                                  0.9 $250.00      $225.00
 Balikian, Casey      6/5/2019 Finalize fee application excel template and finish drafting         0.7 $250.00      $175.00
                               fee application word documents.
 Balikian, Casey      6/6/2019 Prepare and review fee application.                                 0.3 $250.00       $75.00
 Wayne, Michael      6/10/2019 Build fee application model addendum; edit narratives for           0.2 $250.00       $50.00
                               spelling errors.
 Kelly, Holly        6/10/2019 Review progress on fee application and communicate                  0.3 $310.00       $93.00
                               additional steps needed.
 Balikian, Casey     6/10/2019 Prepare and review fee application.                                 0.7 $250.00      $175.00
 Murray, Ryan        6/10/2019 Assist with fee application preparation.                            0.4 $90.00        $36.00
 Balikian, Casey     6/11/2019 Further prepare Grant Thornton Initial fee application.             1.2 $250.00      $300.00
 Kelly, Holly        6/12/2019 Review progress on fee application and communicate                  0.5 $310.00      $155.00
                               additional steps needed.
 Kelly, Holly        6/19/2019 Evaluate fee applications make comments on necessary                0.8 $310.00      $248.00
                               changes and next steps.
 Wayne, Michael      6/19/2019 Prepare fee application by determining and recommending             1.4 $250.00      $350.00
                               which entries should be voluntary reductions and which
                               should not.
 Wayne, Michael      6/20/2019 Prepare fee application narratives by using appropriate             1.2 $250.00      $300.00
                               chronology.
 Wayne, Michael      6/20/2019 Prepare fee application narratives by editing any spelling or       1.7 $250.00      $425.00
                               grammar errors.
 Wayne, Michael      6/20/2019 Prepare fee application narratives by collecting missing            1.9 $250.00      $475.00
                               narratives from appropriate parties.
 Kelly, Holly        6/20/2019 Review time entries and prepare spreadsheet in preparation          1.5 $310.00      $465.00
                               for fee application.
 Wayne, Michael      6/21/2019 Prepare fee application excel model for final review by             1.1 $250.00      $275.00
                               removing superfluous items and checking word doc dates
                               for accuracy.
 Kelly, Holly        6/21/2019 Assist in checking dates for fee application word                   1.4 $310.00      $434.00
                               documents; spot check excel model to ensure accuracy.
 Balikian, Casey     6/24/2019 Draft and review fee application given new guidelines from          1.6 $250.00      $400.00
                               H. Kelly review.
 Kelly, Holly        6/24/2019 Review progress on preparation of Grant Thornton fee                0.9 $310.00      $279.00
                               application to ensure that deadline will be met.
 Balikian, Casey     6/25/2019 Draft and review fee application given new guidelines from          1.3 $250.00      $325.00
                               R. Vanderbeek review.
 Balikian, Casey     6/26/2019 Edit and review fee application.                                    2.5 $250.00      $625.00
 Kelly, Holly        6/26/2019 Edit and review fee application based on R. Vanderbeek              1.2 $310.00      $372.00
                               review points; begin compiling final draft.
 Wayne, Michael      6/26/2019 Process fee application and begin to assemble the final             1.2 $250.00      $300.00
                               document for the court.
                     6/27/2019 Edit fee application narratives for completeness,                   2.8 $310.00      $868.00
 Kelly, Holly                  communicate certain items to be changed by timekeepers
                               in next iteration, work towards compilation of final fee
                               application.
 Wayne, Michael      6/27/2019 Process fee application and continue assembling the final           2.1 $250.00      $525.00
                               document for the court.
Case 19-00730-5-JNC           Doc 536 Filed 11/15/19 Entered 11/15/19 15:08:22                         Page 7 of
                                               10
Vanderbeek,       6/27/2019 Review and communicate necessary revisions on GT fee            0.7 $620.00         $434.00
Richard R.                  application through May 2019.
Balikian, Casey   6/28/2019 Draft and review fee application.                               1.9 $250.00         $475.00
Kelly, Holly      6/28/2019 Finalize fee application expenses based on R.                   2.7 $310.00         $837.00
                            Vanderbeek's comments.
Wayne, Michael    6/28/2019 Review travel time entries per R. Vanderbeek's comments         1.7 $250.00         $425.00
                            to ensure that all billed time is appropriate.
Vanderbeek,       6/28/2019 Review and revise GT fee application through May 2019.          0.9 $620.00         $558.00
Richard R.
Kelly, Holly       7/1/2019 Evaluate fee applications and make revisions per Waldrep's      1.8 $310.00         $558.00
                            comments.
Balikian, Casey    7/1/2019 Prepare and review fee application.                             0.4 $250.00         $100.00
Vanderbeek,        7/2/2019 Review fee application and communicate necessary                0.4 $620.00         $248.00
Richard R.                  revisions.
Balikian, Casey    7/2/2019 Respond to R. Vanderbeek's comments, make appropriate           1.1 $250.00         $275.00
                            revisions, and submit updated final draft.
Balikian, Casey    7/8/2019 Revise fee application.                                         0.1 $250.00          $25.00
Kelly, Holly       7/8/2019 Revise fee application per Waldrep's comments and               0.4 $310.00         $124.00
                            prepare summary and comparison of professional fees
                            across firms.
Kelly, Holly       7/9/2019 Revise fee application per Waldrep's comments.                  1.1 $310.00         $341.00
Balikian, Casey   7/10/2019 Prepare an analysis showing the fee app write-offs              1.4 $250.00         $350.00
                            suggested by Waldrep LLP.
Vanderbeek,       7/10/2019 Review and revise Washington fee application and                0.9 $620.00         $558.00
Richard R.                  supporting schedules.
Kelly, Holly      7/10/2019 Revise fee applications per Waldrep's comments.                 1.7 $310.00         $527.00
Wayne, Michael    7/11/2019 Update fee application based on Waldrep's comments and          1.7 $250.00         $425.00
                            ensure that all appropriate entries are deducted as voluntary
                            reductions.
Balikian, Casey   7/11/2019 Prepare and review fee applications.                            0.7 $250.00         $175.00
Vanderbeek,       7/11/2019 Review revised fee application, updated for Waldrep             0.3 $620.00         $186.00
Richard R.                  comments.
Kelly, Holly      7/11/2019 Revise fee applications per Waldrep's comments and R.           2.2 $310.00         $682.00
                            Vanderbeek's assessment of progress.
Balikian, Casey   7/12/2019 Prepare and review fee applications.                            0.1   $250.00        $25.00
Kelly, Holly      7/12/2019 Send revised fee application to J. Lyday for review.            0.1   $310.00        $31.00
Balikian, Casey   7/22/2019 Finalize fee application word document.                         0.1   $250.00        $25.00
Vanderbeek,       7/22/2019 Review final fee application.                                   0.2   $620.00       $124.00
Richard R.
Kelly, Holly      7/22/2019 Review Grant Thornton fee application to ensure all points      0.1 $310.00          $31.00
                            were addressed before final submission.
Balikian, Casey   7/24/2019 Begin editing word doc for June and July fee application.       0.3 $250.00          $75.00
Balikian, Casey   7/31/2019 Begin preparing Grant Thornton second fee application.          0.3 $250.00          $75.00
                            Total Fee Application Expenses                                                  $15,951.00
                            Total Professional Fees Incurred                                                  $80,580.00
         Case 19-00730-5-JNC             Doc 536 Filed 11/15/19 Entered 11/15/19 15:08:22                                 Page 8 of
                                                          10
       Exhibit C



                                   Professional Fees Incurred - Financial Consulting
Name               Date                                 Narrative                           Hours      Rate       Value          Objection
Kelly, Holly          6/4/2019 Bi-weekly call with Trustee, Trustee's counsel, and GT               0.2 $310.00           $62.00 Duplicate
                               Team.

Kelly, Holly          6/4/2019 Call with Affinity management to discuss budget and cash             0.6 $310.00       $186.00 Duplicate
                               flow information.

Kelly, Holly          6/4/2019 Call with J. Lyday to discuss Washington status,                     0.3 $310.00           $93.00 Duplicate
                               management, and budget.

Kelly, Holly          6/4/2019 Call with R. Vanderbeek regarding Washington                         0.4 $310.00       $124.00 Duplicate
                               management and budget concerns.

Kelly, Holly         6/6/2019 Evaluate with R. Vanderbeek the Washington management                 0.6 $310.00       $186.00 Duplicate
                              reimbursable expense policy and proposed approval
                              process.
Kelly, Holly         6/7/2019 Prepare for and participate in bi-weekly call with Trustee,           0.3 $310.00           $93.00 Duplicate
                              Trustee's counsel, and GT team.
Wayne, Michael       6/7/2019 Reconcile invoices received from a vendor to understand               0.4 $250.00       $100.00 Duplicate
                              payable amount.
Kelly, Holly        6/10/2019 Call with F. Avignone, A. Johnson., J. Levy, and R.                   0.3 $310.00           $93.00 Duplicate
                              Vanderbeek discussing insurance policies.
Johnson, Andrew     6/10/2019 Call with F. Avignone, J. Levy, R. Vanderbeek and H.                  0.4 $500.00       $200.00 Duplicate
H.                            Kelly regarding Washington County insurance issues.
Vanderbeek,         6/10/2019 Participate on call with Affinity, A. Johnson, H. Kelly and           0.4 $620.00       $248.00 Scope
Richard R.                    insurance broker re Washington insurance options.
Kelly, Holly        6/13/2019 Updating Washington budget to funded to reflect other                 0.3 $310.00           $93.00 Duplicate
                              uses of post-petition receipts.
Kelly, Holly        6/14/2019 Bi-weekly call with Trustee's counsel with all parties                0.1 $310.00           $31.00 Duplicate
                              updates on hospitals, questions, and discussions
                              surrounding next steps.
Johnson, Andrew     6/14/2019 Call with Trustee's Counsel and GT team regarding bi-                 0.1 $500.00           $50.00 Duplicate
H.                            weekly status update.
Wayne, Michael      6/17/2019 Mine time entry data for quality and organize data into a             0.8 $250.00       $200.00 Vague
                              useful format.
Kelly, Holly        6/18/2019 Bi-weekly call with J. Lyday, J. Hendren, J. Gorman, and              0.1 $310.00           $31.00 Duplicate
                              R. Vanderbeek to update on hospitals.
Wayne, Michael      6/18/2019 Continue to mine time entry data for quality and organize             0.6 $250.00       $150.00 Vague
                              data into a useful format.
Wayne, Michael      6/19/2019 Analyze Washington budget and understand current cash                 1.4 $250.00       $350.00 Duplicate
                              position as a result of funding request for the week
                              beginning 6/17/19.
Kelly, Holly        6/21/2019 Bi-weekly call with R. Vanderbeek, J. Hendren, and J.                 0.1 $310.00           $31.00 Duplicate
                              Lyday.
Kelly, Holly        6/25/2019 Bi-weekly call with Trustee and Trustee's counsel.                0.2 $310.00               $62.00 Duplicate
Kelly, Holly         7/9/2019 Call with Hendren, Redwine & Malone, J. Lanik, and R.             0.1 $310.00               $31.00 Duplicate
                              Vanderbeek to discuss case updates.
Kelly, Holly        7/19/2019 Pull from docket and review Spilman Initial Fee                       0.1 $310.00           $31.00 Scope
                              Application.
Vanderbeek,         7/19/2019 Review and respond to emails re insurance, IB, potential              0.3 $620.00       $186.00 Scope
Richard R.                    sales and DIP funding.
Kelly, Holly        7/23/2019 Read Spilman Disclosure of Compensation For Attorney                  0.1 $310.00           $31.00 Scope
                              For Debtor to determine if and how the retainer was
                              allocated across hospitals.
                              Total Objection                                                                      $2,662.00
Case 19-00730-5-JNC    Doc 536 Filed 11/15/19 Entered 11/15/19 15:08:22   Page 9 of
                                        10
              Total Professional Fees Incurred                        $80,580.00
       Case 19-00730-5-JNC             Doc 536 Filed 11/15/19 Entered 11/15/19 15:08:22                       Page 10 of
                                                        10


                                    Professional Fees Incurred - Forensic Technology
Name             Date                                    Narrative                      Hours     Rate    Value        Objection
Aberman, David      6/5/2019   Calls with J. Lanik; correspondence with engagement team       0.1 $500.00       $50.00 Duplicate
                               and counsel (RE: Kansas City collections).
Min, Erik N         6/7/2019   Correspond with engagement team, client sites, and             0.1 $450.00       $45.00 Vague
                               counsel; Manage and coordinate engagement.
Aberman, David     6/11/2019   Correspond with engagement team, client sites, and             0.1 $500.00       $50.00 Vague
                               counsel; Manage and coordinate engagement.
Lee, Harry G       6/11/2019   Conduct discussions with technical engagement Director;        0.8 $620.00      $496.00 Vague
                               Manage and coordinate engagement.
Lee, Harry G       6/18/2019   Conduct detailed discussions with engagement lead;             0.1 $620.00       $62.00 Vague
                               Manage and coordinate engagement.
Aberman, David     6/28/2019   Conduct call with counsel and Department of Labor and          0.1 $500.00       $50.00 Duplicate
                               follow-up calls regarding collection of data at storage
                               facility with J. Lanik and IT provider.
Aberman, David     7/10/2019   Correspond with counsel; Manage and coordinate                 0.1 $500.00       $50.00 Duplicate
                               engagement.
Aberman, David     7/11/2019   Correspond with counsel and IT consultant regarding            0.1 $500.00       $50.00 Duplicate
                               segregation and data collection.
Min, Erik N        7/15/2019   Conduct conference call regarding segregation of KC            0.2 $450.00       $90.00 Duplicate
                               datacenter files.
                               Total Objection                                                               $943.00
                               Total Professional Fees Incurred                                              $1,803.00
